Citation Nr: 0208983	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence to corroborate the 
veteran's report of in-service stressors upon which a 
diagnosis of PTSD was based.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
military personnel records; VA examinations and outpatient 
treatment records; August 1997 RO hearing transcript; 
February 2000 letter to veteran concerning stressors; letter 
from RO to U.S. Armed Services Center for Research of Unit 
Records (USASCRUR); response letter from USASCRUR dated April 
2000; VCAA letter from RO to veteran dated June 2001 with 
attachment asking for specifics concerning the veteran's 
stressors.  This issue was also remanded in October 1999 and 
May 2001 for further development.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to service connection for the disability at 
issue.  The discussion in the statement of the case and 
supplemental statements of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, the appellant has 
been made aware of the information and evidence necessary to 
substantiate the claim, and he has been informed of VA's role 
in assisting in the development of the claim.  There is no 
reasonable possibility that further development would aid in 
substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. §§ 5103 and 5103A.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2000); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
Cohen, 10 Vet. App. at 138; Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996); 38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  "Where 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service."'  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d), (f).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

There is medical evidence of a diagnosis of PTSD based on the 
following claimed inservice stressors: while serving as a 
hanger deck and flight deck hand on the U.S.S. Independence a 
man by the name of Phillip Klapper was sucked into a jet 
engine; a mail plane hit the carrier deck, killing the pilot 
and the veteran had to haul away a helmet with a head inside; 
a maintenance man was killed when he activated an ejection 
seat accidentally; a plane with 30 aboard touched down and 
missed the ship sinking into the water with no survivors; a 
flight deck officer was struck by a plane and killed; the 
veteran was knocked down by an arresting cable in the middle 
of the night; the veteran described an incident in which the 
"chalk" hit him in the chest and knocked him into a net face 
down above the ocean; the veteran almost drowned in bootcamp, 
but was saved by Navy SEALS; the veteran was involved in a 
helicopter training accident in which he was injured.

At his August 1997 RO hearing the veteran testified to his 
stressors and indicated that the incidents occurred between 
June of 1969 and December 1972.  He could not give a specific 
date on any claimed incident.  

In November 1996, the RO sent a letter to the veteran 
requesting information about his stressors.  The veteran 
responded but with no incident dates.

As a result of an October 1999 Remand, the RO attempted to 
verify the veteran's claimed stressors by contacting him by a 
letter dated in February 2000 so that he could provide more 
specific details of his claimed stressors.  The veteran 
responded by letter dated February 2000 indicating that he 
could not remember dates of the stressful events.  However, 
they happened when he was stationed on the U.S.S. 
Independence between June 1969 and December 1972.  A letter 
sent by the RO dated April 2000 was sent to the USASCRUR to 
verify the veterans claimed stressors.  A reply was received 
in October 2000 showing they were unable to verify the 
claimed stressors because the veteran could not give a two-
month range when each stressful event occurred.

In response to a May 2001 Remand, the RO again contacted the 
veteran by letter dated October 2001 in order to obtain 
specific details of his claimed stressors.  In February 2002, 
the veteran submitted a statement with additional stressors, 
but without any incident dates.  

In summary, to establish service connection for PTSD there 
must be confirmation of inservice stressors.  Here, there is 
no adequate evidence establishing that the veteran's claimed 
in-service stressors occurred.  A critical element needed to 
establish service connection for PTSD is missing.  The 
veteran's alleged stressors have not been verified by the 
service department, and the veteran has submitted no 
independent evidence to show that his alleged stressors 
actually occurred.  Consequently, the claim of service 
connection for PTSD must be denied.  It is specifically noted 
that the veteran's representative in a March 2002 1-646, 
Statement of Accredited Representation in Appealed Case, 
alleged that the veteran could not prove his stressors 
because of lost records; however, there is no evidence from 
USASCRUR or any other source that any records concerning the 
veteran are lost.

The RO has made all reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim, 
and, in light of the absence of supporting evidence of 
inservice stressors, no reasonable possibility exists that 
any other assistance would aid in substantiating the claim.  
Review of the record reveals that the RO made attempts to 
obtain evidence of the inservice stressors with information 
identified by the veteran by sending all the available 
information it had to the appropriately identified military 
sources.  However, these sources were unable to verify any of 
the claimed stressors, and the veteran has not provided any 
additional information.  The RO notified the veteran of the 
evidence that was necessary to substantiate his claim. 

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to service connection for PTSD is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

